Interim Decision #2178

MATTER OF ALVAREZQUINTANA
In

Deportation Proceedings
A49825726

Decided by Board January 12, 1973
(1) Under the laws of Mexico, a religious marriage is not legally recognized in
that country; civil authorities have exclusive jurisdiction to perform legal
marriages.
(2) For recognition in Texas of a common law marriage the parties to which are
nondomiciliaries of the State, the parties must enter into a new agreement in
that State to consider themselves as man and wife. A temporary sojourn in
Texas by the nondomiciliary parties to a common law marriage does,not result
in the recognition in that State of the common law marriage where such a
visit was without the intention of acquiring residence in Texas.
CHARGE:
Order: Act of 1952—Section 241(aX2) (8 U.S.C. 1251(a)(2))—Entered

without

inspection.
ON BEHALF OF RESPONDENT: George A. McAlmon, Esquire
508 Southwest National Bank Bldg.
El Paso, Texas 79901
(Brief filed)

This is an appeal from an order of deportation entered by the
special inquiry officer finding that respondent was an alien, not a
citizen of the United States. From this finding, respondent appeals. The appeal will be dismissed.
The record relates to a married male born, September 4, 1945 in
Fronteras, Chihuahua, Mexico to Genaro Alvarez and Ana Maria
Quintana. Genaro Alvarez, the father, has always been a citizen of
the United States. Ana Maria Quintana, the mother, now deceased, was never a citizen of the United States. A certificate
evidencing a religious marriage between Genaro Alvarez and Ana
Maria Quintana, dated September 11, 1947, is part of the record.
The document states that according to the records of the parish of
San Ignacio, diocese of Ciudad Juarez, an ecclesiastical marriage
was celebrated in San Ignaein nn September 11, 1947 with a priest
officiating. Religious marriages, however, are not legally recog2 55

Interim Decision #2178
nized in Mexico because the Mexican Constitution provides that
civil authorities have exclusive jurisdiction to perform legal marriages. Therefore the religious ceremony was not sufficient to
create the legal relationship between respondent and his father
which would enable respondent to acquire United States citizenship through his United States citizen father.
Respondent does not base his claim on the religious marriage,
however, but claims that his parents entered into a valid common
law marriage in Texas, and that by this marriage he was legitimated.
Texas is a state which recognizes common law marriages. In order to establish
such a marriage there must be proof that the parties . . . (1) entered into an
agreement to become man and wife, (2) that such agreement was followed by
cohabitation as man and wife, (3) that they held each other out professedly and
publicly as their respective spouses, Smith v. Smith, 257 S.W.2d 335 (Court of
Civil Appeals, 1953).

The religious marriage certificate establishes an agreement between the parties to consider themselves as man and wife. However, the record contains no evidence except the present testimony
of respondent's father that respondent's mother was ever in
Texas. No supporting evidence was presented to substantiate this
statement, and the father claimed that none was available although respondent's mother allegedly was employed in the United
States on numerous occasions for one or two months at a time (Tr.
of hearing, p. 25, line 2). The record also contains no evidence
except the present testimony of respondent's father that he and
respondent's mother ever held theniselves out as husband and
wife in Texas. No witnesses were presented who knew them as
such in Texas.
In respect to what has to be established to prove that a common
law marriage existed in Texas the decisions differentiate between
domiciliaries and nondomiciliaries. For Texas domiciliaries, they
have held that continued cohabitation may show the agreement.
For people from out of state whose relationship was meretricious
outside the State of Texas, it continues to be meretricious in Texas
unless a new agreement within Texas is shown, Tatum v. Tatum,
241 F.2d 401 (C.A. 9, 1957). In this case, the record is bare of any
evidence

of a new agreement to marry during the periods that

both were allegedly present in Texas.
It has also been held that a temporary sojourn in Texas by
nondomiciliaries does not result in a common law marriage where
such a visit was without the intention of acquiring residence in
Texas, Merck v. Flemming, 192 F. Supp. 528 (S.D. Tex., 1961). The
case before us concerns a couple whose domicile was in Mexico,
who allegedly entered Texas together for brief periods to take
256

Interim Decision #2178
temporary jobs, but who had no intention to acquire residence in
Texas.
For these reasons we hold that a common law marriage in Texas
has not been established in this case.
ORDER: The appeal is dismissed.
It is further ordered that the respondent be permitted to depart
from the United States voluntarily within 30 days following the
date of this order and any extension beyond that time as may be
granted by the District Director; and that, in the event of failure
so to depart, the respondent shall be deported as provided in the
special inquiry officer's order.

?57

